        Case 5:18-cv-01212-GJP Document 32 Filed 06/26/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOEMI LEBRON-TORRES,

                      Plaintiff,

       v.                                                   CIVIL ACTION
                                                            NO. 18-1212
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.


                                       ORDER

      AND NOW, this 26th day of June 2020, upon consideration of Plaintiff’s Motion

for Attorneys’ Fees (ECF No. 28), Defendant’s Response (ECF No. 29) and Plaintiff’s

Reply (ECF No. 30), it is hereby ORDERED that the Motion is DENIED.



                                                     BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                     ________________________
                                                     GERALD J. PAPPERT, J.
